DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "a direct current power source for providing power over power lines to devices onboard the aircraft" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, line 1, “The system of claim 8” should be read as “The system of claim 6.”
Claim 17, line 2, “distally” should be read as “digitally.”
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 9-10, 13-14, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al. (US 2013/0003756 A1).
In regards to claim 1, Mitchell discloses, in figure 1, a system (100) for data over power in an aircraft (100), comprising: a direct current power source (output of 115, par 0016) for providing power over power lines (102, 108) to devices onboard the aircraft (129, 130, 132, 125; Par 0016, 0019); a data injector (116) coupled to the power lines (102, 108) for digitally modulating radio frequency data onto twisted pair data over power lines to provide data (Par 0017, 0018) and power to the devices onboard the aircraft (Par 0022); and a controller (Fig. 2, 210) coupled to the direct current power source (output of 115) and the data injector (116) for providing the data to digitally modulated by the data injector onto the twisted pair data over power lines (102, 108; par 0026); whereby, power for the devices onboard the aircraft and data for control of the device onboard the aircraft (129, 130, 132, 125; par 0018) are provided to the devices onboard the aircraft over the twisted pair data over power lines (102, 108; par 0019).
In regards to claim 2, Mitchell discloses, in figure 2, the system of claim 1, further comprising one or more switching nodes (220, 222, 224; Par 0026-0028) coupled to the data injector (116) via the twisted pair data over power lines and to the devices onboard the aircraft (129, 130, 132, par 0019). 
In regards to claim 6, Mitchell discloses, in figure 1, the system of claim 1, wherein the data injector utilizes a frequency band of 70-180MHZ to digitally modulate the data (Par 0022).
In regards to claim 9, Mitchell discloses, in figure 1, the system of claim 1, wherein the devices comprise one or more of the set of devices: passenger seats, table lighting, seat lighting, accent lighting and window shades (Par 0018-0019; interface device 124 is electrically coupled to an onboard power bus 125 through plug end 106 through an umbilical plug 126 penetrating a fuselage 128 of aircraft 110. Interface device 124 is also coupled to an onboard network 129 through an onboard wired network access point 130 or an onboard wireless communication link 132. It is implied that the interface device 124 receives data and is coupled to an onboard power bus which can power a plurality of devices in an aircraft such as passenger seats, table lighting, seat lighting, accent lighting and window shades.)
In regards to claim 10, Mitchell discloses, in figure 1, a method of providing data over power lines (102, 108) to devices onboard an aircraft (Par 0018-0019), comprising: digitally modulating data onto twisted pair direct current power lines via digitally modulated radio frequency in the frequency band of 70-180MHZ to provide both data and power to the devices onboard the aircraft (par 0022, 0026).
In regards to claim 13, Mitchell discloses, in figure 1, an aircraft (110), comprising: a plurality of devices requiring power and control data (129, 130, 132, 125; par 0018-0019); a direct current power source (output of 115, par 0016) for providing power over power lines (102, 108) the plurality of devices (129, 130, 132, 125; Par 0016, 0019); a data injector (116) coupled to the power lines (102, 108) for digitally modulating data onto twisted pair data over power lines to provide data (Par 0017, 0018) and power to the devices (Par 0022); and a controller (Fig. 2, 210) coupled to the direct current power source (output of 115) and the data injector (116) for providing the data to be digitally modulated onto the twisted pair data over power lines (102, 108; par 0026); whereby, power for the plurality of devices 
In regards to claim 14, Mitchell discloses, in figure 1, the aircraft of claim 13, wherein the plurality of devices comprise one or more of the set of devices: passenger seats, table lighting, seat lighting, accent lighting and window shades (Par 0018-0019; interface device 124 is electrically coupled to an onboard power bus 125 through plug end 106 through an umbilical plug 126 penetrating a fuselage 128 of aircraft 110. Interface device 124 is also coupled to an onboard network 129 through an onboard wired network access point 130 or an onboard wireless communication link 132. It is implied that the interface device 124 receives data and is coupled to an onboard power bus, which can power a plurality of devices in an aircraft such as passenger seats, table lighting, seat lighting, accent lighting and window shades.)
In regards to claim 18, Mitchell discloses, in figure 1, the aircraft of claim 13, wherein the data injector utilizes a frequency band of 70-180MHZ to digitally modulate the data (Par 0022). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-4, 7-8, 11-12, 15-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2013/0003756 A1). 
In regards to claim 3, Mitchell discloses the claimed invention except for wherein the direct current power supply comprises a 28VDC direct current power supply. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the direct current power supply comprises a 28VDC direct current power supply, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell by including wherein the direct current power supply comprises a 28VDC direct current power supply in order to utilize frequency separation to improve signal to noise ratio in a wider range of frequency bands and to optimize the power rating that can be used without cross interference or interfering with other systems in physical proximity of the system (Mitchell, par 0015).
In regards to claim 4, Mitchell discloses the claimed invention except for wherein the 28VDC power is provided at a current of approximately one amp. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the 28VDC power is provided at a current of approximately one amp, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell by including wherein the 28VDC power is 
In regards to claim 7, Mitchell discloses the claimed invention except for wherein the frequency band of 70-180MHZ excludes the frequency band of 110-130MHZ.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the frequency band of 70-180MHZ excludes the frequency band of 110-130MHZ, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell by including wherein the frequency band of 70-180MHZ excludes the frequency band of 110-130MHZ in order to utilize frequency separation to improve signal to noise ratio in a wider range of frequency bands and to optimize the power rating that can be used without cross interference or interfering with other systems in physical proximity of the system (Mitchell, par 0015).
In regards to claim 8, Mitchell discloses the claimed invention except for wherein the frequency band is approximately 169MHZ. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the frequency band is approximately 169MHZ, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell by including wherein the frequency band is approximately 169MHZ in order to utilize frequency separation to improve signal to noise ratio in a 
In regards to claim 11, Mitchell discloses the claimed invention except for wherein the digitally modulated radio frequency in the frequency band of 70-180MHZ excludes the frequency band of 110-130MHZ to provide both data and power to the devices onboard the aircraft. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the digitally modulated radio frequency in the frequency band of 70-180MHZ excludes the frequency band of 110-130MHZ to provide both data and power to the devices onboard the aircraft, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell by including wherein the digitally modulated radio frequency in the frequency band of 70-180MHZ excludes the frequency band of 110-130MHZ to provide both data and power to the devices onboard the aircraft in order to utilize frequency separation to improve signal to noise ratio in a wider range of frequency bands and to optimize the power rating that can be used without cross interference or interfering with other systems in physical proximity of the system (Mitchell, par 0015).
In regards to claim 12, Mitchell discloses the claimed invention except for wherein the digitally modulated radio frequency in the frequency band of 70-180MHZ comprises frequency band of approximately 169MHZ to provide both data and power to the devices onboard the aircraft. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the digitally modulated radio frequency in the frequency band of 70-180MHZ comprises frequency band of approximately 169MHZ to provide both data and power to the devices onboard the aircraft, since it 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell by including wherein the digitally modulated radio frequency in the frequency band of 70-180MHZ comprises frequency band of approximately 169MHZ to provide both data and power to the devices onboard the aircraft in order to utilize frequency separation to improve signal to noise ratio in a wider range of frequency bands and to optimize the power rating that can be used without cross interference or interfering with other systems in physical proximity of the system (Mitchell, par 0015).
In regards to claim 15, Mitchell discloses the claimed invention except for wherein the direct current power supply comprises a 28VDC direct current power supply. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the direct current power supply comprises a 28VDC direct current power supply, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell by including wherein the direct current power supply comprises a 28VDC direct current power supply in order to utilize frequency separation to improve signal to noise ratio in a wider range of frequency bands and to optimize the power rating that can be used without cross interference or interfering with other systems in physical proximity of the system (Mitchell, par 0015).
In regards to claim 16, Mitchell discloses the claimed invention except for wherein the 28VDC power is provided at a current of approximately one amp. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the 28VDC power is provided at 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell by including wherein the 28VDC power is provided at a current of approximately one amp in order to utilize frequency separation to improve signal to noise ratio in a wider range of frequency bands and to optimize the power rating that can be used without cross interference or interfering with other systems in physical proximity of the system (Mitchell, par 0015).
In regards to claim 19, Mitchell discloses the claimed invention except for wherein the frequency band of 70-180MHZ excludes the frequency band of 110-130MHZ. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the frequency band of 70-180MHZ excludes the frequency band of 110-130MHZ, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell by including wherein the frequency band of 70-180MHZ excludes the frequency band of 110-130MHZ in order to utilize frequency separation to improve signal to noise ratio in a wider range of frequency bands and to optimize the power rating that can be used without cross interference or interfering with other systems in physical proximity of the system (Mitchell, par 0015).
In regards to claim 20, Mitchell discloses the claimed invention except for wherein the frequency band is approximately 169MHZ. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the frequency band is approximately 169MHZ, since 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell by including wherein the frequency band is approximately 169MHZ in order to utilize frequency separation to improve signal to noise ratio in a wider range of frequency bands and to optimize the power rating that can be used without cross interference or interfering with other systems in physical proximity of the system (Mitchell, par 0015).
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2013/0003756 A1) in view of Kim et al. (US 2010/0110900 A1). 
In regards to claim 5, Mitchell disclose the system of claim 1, but does not clearly disclose wherein the data injector employs frequency shift keying to digitally modulate that data.
However, Kim discloses, in figure 9, wherein the data injector (903) employs frequency shift keying to digitally modulate that data (Par 0054).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell to incorporate the teachings of Kim by including wherein the data injector employs frequency shift keying to digitally modulate that data in order to detect the presence and locations of faults within an existing electrical network (Kim, par 0060).
In regards to claim 17, Mitchell disclose the aircraft of claim 13, but does not clearly disclose wherein the data injector employs frequency shift keying to digitally modulate that data. 
However, Kim discloses, in figure 9, wherein the data injector (903) employs frequency shift keying to digitally modulate that data (Par 0054).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell to incorporate the teachings of Kim by including 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/               Examiner, Art Unit 2842                                                                                                                                                                                         
/JOHN W POOS/               Primary Examiner, Art Unit 2896